Protection of soil - Thematic Strategy for Soil Protection (debate)
The next item is the joint debate on:
the report by Cristina Gutiérrez-Cortines on behalf of the Committee on the Environment, Public Health and Food Safety on the proposal for a directive of the European Parliament and of the Council establishing a framework for the protection of soil and amending Directive 2004/35/EC - C6-0307/2006 -, and
the report by Vittorio Prodi on behalf of the Committee on the Environment, Public Health and Food Safety on the Thematic Strategy for Soil Protection.
(DE) Madam President, I would not have asked for the floor again had not the Commissioner tried to play the victim in his closing remarks. Commissioner, you must come to terms with the fact that you are in a European forum in which you have a specific obligation to be very careful about what you say, and what you said in the Il Messaggero interview was factually incorrect.
No authority in Europe has the right to go into some camp, ask a person 'How do you make your living?' and deport the person if they cannot answer immediately. That is completely and utterly wrong, but that is what you said in the interview with Il Messaggero, so do not get into a huff when it is pointed out to you.
In any case the debate is closed. I am sorry, but it is not possible. I thought that you wanted to put an item on the agenda. The debate is closed. Let us proceed. ... I am opposed to this intervention. We cannot go any further with this, I thought that Mr Schulz wanted to add an item to the agenda.
Madam President, let me start by thanking the European Parliament and especially the rapporteurs, Mrs Gutiérrez-Cortines and Mr Prodi, the Committee on the Environment, Public Health and Food Safety, and the other committees, for their contribution during first reading.
The Commission's proposal for a thematic strategy for soil protection arises from work begun in 1998 on the initiative of the German Ministry of the Environment. As a result of lengthy consultations with interested parties and the Member States, soil was recognised as a valuable natural resource and its degradation in Europe is becoming problematic. The Commission has subsequently collaborated with the parties involved, above all with Parliament and the Council, so that soil protection issues can be better understood and a consensus can be reached in this area.
Τhe Parliament resolution on the 2002 Communication on soil protection made important recommendations to the Commission about the direction it must take to ensure proper soil protection in Europe. With the conclusions approved in Majorca in 2002, the European Council asked the Commission to propose a comprehensive, far-reaching strategy on soil protection embracing general principles, appropriate quantitative and qualitative targets, and schedules for gauging and evaluating the planned measures.
Let me turn to some more specific issues. I find it very satisfying that soil degradation is recognised as a grave problem that must be overcome. In view of the present Parliament's keen interest in desertification, for example, it is important that here in Europe we should openly declare our commitment to dealing with the causes of this problem, both in Europe and around the world. Climate change and certain unsuitable soil management practices are putting our soil at risk. Determining the extent of degradation and then developing methods to ensure that soil is used sustainably represents a direct application of the knowledge-based approach that Parliament rightly values. Thus efforts will be guaranteed to be more focused and resources will be used more effectively to serve our purposes.
Businesses are entitled to expect consistent application of Community legislation by Member States. In the environmental impact analysis prepared by the Commission, it is estimated that there are about 3.5 million sites in the EU likely to have become contaminated. A proportion of these, perhaps 15%, have definitely been contaminated. It is therefore vital that businesses should be confident that similar procedures will be adopted for the designation of contaminated sites, thus allowing for planned investments.
We must also bear in mind that there is a direct relationship between climate change and soil. For example, according to a recent research article published in the authoritative international scientific journal Nature, over the past 25 years in the United Kingdom alone, the soil has been releasing 13 million tonnes of CO2 into the atmosphere each year - as much as would be given off by an additional 5 million cars each year. It is also worth noting that the soil's ability to absorb carbon and convert it into useful humus has not yet been fully exploited.
In the light of this, allow me to summarise the basic aims of the measures proposed by the Commission:
Firstly, a highly flexible, but consistent and comprehensive European soil policy must be developed. With the creation of a framework for sustainable soil use, and with the adoption of measures at source, this policy will prevent further degradation of the soil, whose vitally important social, environmental and economic functions will be preserved.
Secondly, the necessary information on the condition of soil in Europe must be gathered so that we can make knowledge-based policy decisions and focus our efforts where the most serious degradation has been noted.
Thirdly, degraded soils should where possible be restored on the basis of an analysis of soil condition, to be carried out by the Member States. The aim of the restoration should be to achieve soil quality consistent at least with the current and intended use of the land.
Fourthly, minimum common rules should be adopted for the EU as a whole to ensure a consistent approach among the Member States on matters of soil protection. These common rules will help establish transparency and avoid distortion of the internal market.
The aim of the strategy and the directive is to launch a long-term policy on soil protection in Europe, so that in a few years, time all the Member States will have made considerable progress in this area.
I should like to draw your attention to certain key aspects of the framework directive on soil protection:
Firstly, the document produced after the codecision process has to be unambiguous and provide legal clarity for the interested parties affected by this legislative process. We must avoid introducing amendments with legal loopholes, unnecessarily restricting the scope of the directive.
Secondly, the proposal already contains a high degree of subsidiarity and flexibility. I understand that certain amendments are being proposed to increase still further the degree of subsidiarity. However, you must be sure that these amendments will not create difficulties in the application of the directive by all Member States. This applies especially to the amendments concerning programmes of measures in the priority areas specified in the directive.
Thirdly, in order to achieve a high degree of environmental protection, we must agree on a consistent approach to be followed by all Member States for the identification of contaminated soils. The proposed deletion of Annex II would prevent us from achieving our aim.
To conclude, let me state that from now on the Commission will follow developments during the discussion of its proposal in the Council and in the European Parliament. It will then define its position accordingly.
rapporteur. - (ES) Madam President, before discussing the proposal that is going to be voted on this morning, I would like to thank the rapporteurs from all the political groups, and I would especially like to thank Mrs Sornosa, from the Socialist Group in the European Parliament, and our friend Mr Prodi, who have really worked side by side and have enriched the directive, as have the Group of the Greens/European Free Alliance and many other Members.
The document that is going to be voted on tomorrow has several amendments, which were the result of an agreement, and it has therefore been enriched by contributions from other political parties. It is a document that is largely based on a consensus, which is unexpected in an environmental policy that it could be said is going to generate a new European policy and is opening up a new path.
This document is extremely innovative, as it is responding to a new way of tackling directives. We were facing the problem that, out of 27 countries, only nine had soil protection legislation, and this is an issue that we are going to have to tackle again in the future. Europe has developed asymmetrically, and there are currently many countries that are at doctorate level in terms of soil policy while others are only doing their A-levels.
How can we arrive at a policy of consensus, a common policy, when there are such huge differences? This is the challenge with which we were faced. What was the solution? We went to the Treaty and saw that when defining directives, Article 249 states that directives are common objectives, but that the implementation and application of them can be left up to the Member States, and this is what was done.
Articles 1 and 2 have been strengthened right up to Article 6 in order to make the common objectives clear. In other words, we have set out the goal. We know the goal that we need to get to, and we have to recognise that sustainability is a process that needs to have clear goals, but not all countries can move at the same pace. Those who have not yet begun to advance cannot be asked to do the same as the rest.
We therefore ask for implementation to be left in the hands of the Member States, with maximum respect for subsidiarity, thus eliminating the fear in some countries that have already made progress that their official arrangements will be repeated. There is no need for those countries that have clear soil protection to do it all over again.
This policy of flexibility also applies to recognising that, given the climate and conditions in each country, each one needs to be allowed to come to an agreement with its citizens in order to implement these policies. Therefore, for example, in Article 8 we guarantee that farmers can make an agreement with their Member States on soil conservation, and those that have already done so will not have to repeat the legislation.
This means that at the same time we need to ensure that there is a clear policy on contaminated soil and, in this respect, the health of citizens comes before everything else, along with the objectives of protecting health and being transparent in providing information to citizens; this is clear.
Why do I think it is important for there to be a directive, in the face of the critics that do not want one? It is important, ladies and gentlemen, because we have to build Europe based on our strengths, so we need to follow those countries that have done things well. On the other hand, if we do not legislate we will enter into uncertainty and insecurity, and insecurity and uncertainty undermine the market and health.
Let us build Europe around its strengths, not its weaknesses. This is the path that we have to take.
Moreover, subsidiarity is being guaranteed, and it is being stated that there does not need to be duplication of official arrangements or of legislation. Member States are being given responsibility for carrying it out, and freedom means responsibility.
In a Europe of 27 members, we need to learn that environmental policy cannot be made by implementing it through the judicial system. We cannot solely rely on prosecutors and the Court of Justice to apply it. We need to rely on a common policy, and on faith in the credibility and capacity of the Member States to get going and carry out the best policies. This is why we have largely looked to good practice.
Something else that is innovative about this directive is that, for the first time, it tackles climate change in relation to soil, dealing with adequate treatment of soil for floods, and for combating desertification and erosion. There is another thing that we need to take into account: Europe and its countryside are the result of the work of man; they have been produced by farmers as the gardeners of the countryside. We must take into account that the Europe of the future must be built by its citizens, and therefore, I repeat, we must set common objectives, but help them to take the path that will also ensure health and a commitment to transparency.
Thank you very much, and thank you once again to the political parties.
rapporteur. - (IT) Madam President, Commissioner, ladies and gentlemen, I would like to thank you and extend my thanks again to the rapporteur Mrs Gutiérrez-Cortines. It was a task that we worked on together and I hope that this has helped to improve the text.
The directive under discussion today is aimed at protecting European soil from phenomena such as desertification, erosion and salinisation, increasingly linked with climate change and specific soil pollution. Paradoxically, despite the numerous regulations on the use and release into the environment of pollutants, there was no directive that made provision for any obligation to identify and certify soil that had been seriously polluted before improving it.
However, this seems to bother some people in Parliament and elsewhere, who are critical of what they call an attack on subsidiarity and the suffocating presence of the European institutions, which are using measures such as the Soil Framework Directive to harass groups of farmers or businesses, with unfair laws, unjust provisions and new administrative and/or financial burdens.
What are we talking about? We are talking about the same directive that gives the Member States a period of some 25 years just to identify all areas in the national territory that might be considered seriously polluted, and thus compromised for various uses, both public and private, and all areas at serious risk in fact of desertification, erosion, salinisation and loss of compaction.
We are talking about guidelines for organising a systematic improvement scheme, where necessary, in the collective interest. We are talking about the protection of human health alongside the protection of the environment. We are talking about a framework directive that not only respects the autonomy of the Member States, but contains no onerous provisions.
I ask you then why this aversion on the part of certain Member States and Parliament - the usual suspects - to accepting a list of activities and sites that must undergo comprehensive investigation by the national authorities? What do they have to hide? Why so much aversion, when their representatives on the Council have already accepted the binding nature of the investigation into all sites proposed by the Commission in Annex II, and the principle of transparency which must prevail in soil-related transactions?
In addition, there is added value in a Europe-wide approach towards soil monitoring, which will improve the ability of the Member States to learn about their soil. In any case reports to the Commission will be practically automatic, since they will be based on satellite surveys. It is not common knowledge perhaps that a project of this type has already been carried out by the Commission, resulting in the Soil Atlas of Europe, which is a good example of what can be achieved if we work together.
However, there is another argument for a Community-based approach towards soil protection, which is climate change, a challenge facing all of Europe. This challenge will consist of extreme climatic events: more rainfall, longer droughts, less snowfall and an increase in sea levels. This means that we have a duty to manage the soil, precisely to combat these challenges, to increase water retention times across the entire territory to prevent flooding and encourage groundwater absorption, particularly along the coasts, and prevent saltwater infiltration, most likely due to rising sea levels.
Forestry management to control the risk of forest fires, since increased droughts will mean a greater risk of desertification in case of fire. Incidentally, this type of land management will encourage the use of renewable energy such as hydro-energy and biomass. Finally, we should not forget the part the soil plays in balancing greenhouse gases.
During the vote on Wednesday, I would ask you to consider that what we need more than anything is a strategy and a directive that can guarantee future generations the use and enjoyment of the soil that we now have in our safekeeping, bearing in mind that each Member State faces the same threats and the same environmental risks. The soil is a resource, a resource that is scarce in Europe, and we must maximise its availability.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (ES) Thank you, Madam President, and thank you also to Commissioner Dimas for his decisive support for this directive.
We would like to welcome the Commission's proposal, as of course it aims to protect the soil and preserve its capacity to continue to carry out its environmental, economic, social and cultural functions, all of which are of course essential to human activity.
Moreover, as the Commissioner rightly said, it proposes flexible rules, which are ambitious in their objectives and not excessively prescriptive in their content. Within a common framework, a minimum common denominator, the Member States are going to define their own level of intervention, enabling more efficient use of administrative capacity at national level.
Despite the exaggerated resistance to this directive from some sectors, it is evident that soil is a vital resource that is essentially non-renewable, which is suffering under growing environmental pressure for which human activity has significant responsibility.
According to the reports that have been discussed here, it has been calculated that the cost of soil degradation is approximately EUR 40 000 million per year, a cost that is borne by society in the form of damage to infrastructure, increases in the cost of healthcare and many other factors.
This directive is of course based on the precautionary and preventive action principles, and on the principle that environmental damage must be rectified at its origin and that the polluter pays.
This legislation will mitigate the cross-border effects of soil degradation, which do also exist, and it will help to ensure equal conditions in the internal market.
I would like to highlight this aspect, because the different obligations that economic operators may impose, in line with different national soil protection legislation, could distort competition.
To conclude, the soil protection directive is a step forward that will enable competition with greater transparency and will protect areas of common interest such as water, food safety and human health.
Draftsman of the opinion of the Committee on Agriculture and Rural Development. - Madam President, I would really much prefer that this directive was not coming before us. I would be supporting a rejection of it - not because I do not want to see soil protected, because it is in all our interests that it should be. But is the directive the right way forward?
Commissioner Dimas, you said yourself that, at the moment, only nine Member States have legislation in place to protect soil. I would suggest that it is up to the other 18 Member States to put legislation in place to protect the soil and we should not necessarily bring forward another directive. We already have a Groundwater Directive and a Nitrates Directive. As far as agriculture is concerned, we have got a lot of cross compliance legislation that deals with the soil and soil compaction. I know the rapporteur is doing her very best to bring agriculture out of the proposal but I rather fear that what we will see is yet more bureaucracy and yet more difficulties for farmers.
The Commissioner also stated that there are 300 types of soil throughout the European Union. It is very difficult to have one general directive to cover all these positions. You only have to consider agriculture in a year like this, where in some Member States there have been droughts and others have had very wet weather, very heavy rainfall. If you dig potatoes in many of the northern Member States this year, where there has been lots of rain, then of course you will cause compaction. It is necessary to do that in order to get the crop. That can be rectified the following year by subsoiling and repairing the damage to the soil.
We need flexibility in all this. I really do think that the idea of having yet another directive in order to put more regulation upon our farmers and upon our industry is the wrong way to go.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, the Soil Protection Directive and the Soil Framework Directive, together with the Thematic Strategy for Soil Protection, rank among the key topics in this part-session, as of course they have done in recent weeks and months in the committees.
Normally a strategy - in this case about soil - is dealt with before the relevant directive, for good reason. The advantage of proceeding in stages is usually that interests are discussed openly early on, so that the newly gained points of view can be taken into account as the directive is formulated. With regard to the strong criticism that has been directed at the Commission proposal on the Soil Protection Directive, prior discussion about the topic would undoubtedly have been helpful, including to calm tempers all round.
In contrast to the normal nature of a framework directive, the Commission proposal - and I share this opinion - includes very rigid, detailed regulations, and commits the Member States to numerous examinations and reports that would result in a considerable administrative load. This is unacceptable.
The new Member States already have national soil protection legislation that functions well. For them, the Commission proposal would in some cases require their systems to be completely restructured: a high level of regulatory duplication and additional bureaucratic burden. Therefore, numerous Member States are sceptical about this Directive, as has already been stated.
Nevertheless, in the last few months I have been heavily involved in transforming the Commission proposal, rewriting it. Essentially, it was a matter of allowing the Member States more scope within which to operate, while still pursuing the goal of curbing the growing deterioration of the soil at European level.
I hope that, in the end, together with our friend Mrs Gutiérrez-Cortines, we arrived at a sensible result, including with regard to the significance of the overall topic of soil protection, a result that can be a model worldwide as well as in Europe. May I therefore express my warm thanks to the rapporteur once again for offering a solution that enabled a compromise to be found.
on behalf of the PSE Group. - (ES) Madam President, Commissioner, ladies and gentlemen, in European legislation important natural resources (water, air, species, the habitats of flora and fauna) have specific Community legislation, while soil as a resource does not have any. It is time to resolve this imbalance, and I therefore thank the Commission for its proposal, and also thank the rapporteur, Mrs Gutiérrez-Cortines, for the work that she has done.
As many of us have said, soil is a non-renewable and therefore limited natural resource that carries out many important ecological and economic functions, and it is the basis of almost all human activities. There is no doubt that the involvement of the European institutional legislative system in this area will provide an impetus for the improvement of legislation that is being put in place in many countries, by giving it a coherent framework that is supported by European regulation, and possibly European resources.
With regard to the immovable nature of soil, which appears to be cited as proof by some in order to justify their preferences for national or subsidiary treatment rather than a European policy, the European Commission's communication gives a sufficient argument as to why there needs to be a strategy at European level, and some colleagues, such as Mr Calabuig Rull, have mentioned this.
There are some Member States that are not very eager for the standardisation of soil protection at European level, and we therefore think that both the strategy and the directive are being given the right focus in terms of being a flexible legal instrument that is ambitious and not excessively prescriptive. This means that each Member State can adapt it to its needs and to its social and economic situation, as a framework has been set out and long-term goals have been set.
In short, I think that the methodology of the proposal for a directive, based on prevention, raising awareness among citizens, providing information, identifying priority areas of degradation and making inventories of contaminated soil along with programmes of national measures and rehabilitation strategies is a coherent, efficient and flexible approach to dealing with the problem of soil degradation in Europe, while respecting the diversity of national situations and options.
I therefore ask this House, first of all, for a resounding 'no' to the outright rejection that this proposal has received in some sectors, and to support the compromise amendments, which we arrived at following lengthy negotiations.
Perhaps this is not the directive that everyone would like, but precisely because we are all in some way against this directive, it may be able to serve us for the future.
on behalf of the ALDE Group. - (DE) Madam President, first of all, I too should like to convey my very sincere thanks to the rapporteur, Mrs Gutiérrez-Cortines, who has expended a great deal of energy in the last few months acting as a broker between proponents and opponents of a directive and who, in the end, managed to prepare the basis of a workable compromise.
Nevertheless, I am, as I always have been, of the same opinion as the Members of this House who want to reject the Commission proposal. Let there be no mistake: our soils are the basis of our existence. Without healthy soil there is no agriculture, no natural cycle of nutrients and, in the long term, no life. We are responsible for protecting our soils from harmful effects where possible, and keeping them in good condition.
However, this Directive is not the right way to achieve this. I do not believe that the question here is whether we wish to protect our soils better or not; instead, at the European level the question as I see it is: is this within our jurisdiction or not? I believe that it is not.
Obviously, many Member States have developed their own functioning soil protection legislation, with more concern for and better solutions to local problems than would be possible with centralised regulation from Brussels. Therefore I would ask the House to support the amendments that retain operational scope for the Member States.
Apart from that, we are about to create vast amounts of new bureaucracy and expense for administrative bodies and businesses. There are amendments that would use the mere establishment of an industrial business as a reason to require detailed examinations and reports.
Let me quickly give you just one example, that of the building of industrial gas plants. These separate normal air, which is a mixture of gases, into its components -which does not harm the soil at all. We should not be worrying about things like that, but only about things where there is justified concern that they may contaminate the soil.
I believe that it is high time we refrained from the preparation and publishing of soil status reports. That is an encroachment on freedom of contract. The sale of land is covered by civil law, with good reason, and it should stay this way. Ladies and gentlemen, I hope that, in the end, we shall achieve a Directive that really does guarantee protection of the soil and does not primarily increase administrative load.
on behalf of the UEN Group. - (PL) Madam President, there is a saying that is well known in many countries: 'better late than never'. We are coming late to soil protection, after many decades of devastation, as is most evident in industrial regions, but it is good that we have come to realise that the soil feeds us and we must not destroy it. We must not treat it like a commercial item and operate a policy under which the biggest business is the purchase of agricultural land and its alienation from agricultural production for other purposes.
This policy is already coming home to roost. It is good that we can finally see this and begin to protect the soil, our provider. May I remind you of the thought to be found in the opinion of the Committee on Agriculture and Rural Development, that one condition for effective soil protection is the maintenance and development of agriculture. Soil nurtured by farmers retains its fertility, but when it is deprived of this care it turns into a desert. On behalf of the Union for Europe of the Nations Group, I support the reports by Mrs Gutiérrez-Cortines and Mr Prodi.
on behalf of the Verts/ALE Group. - (DE) Madam President, we stand for a definite 'yes' to EU-wide soil protection. We have heard that soil is our most important non-renewable resource. Soil deterioration costs the EU more than EUR 38 billion every year. In Germany, only 2% of the soil is still in its natural condition. Twelve per cent of soils in the EU are affected by erosion.
Soil deterioration does not respect national borders. Thus we are in the process of pulling the rug out from under our own feet by the way we are currently using our soils. The EU proposal was good; it went in the right direction, and we should have liked to improve it. I know that the rapporteur fought for it, but unfortunately the Committee on the Environment, Public Health and Food Safety watered down and further spoiled a great many points of the proposal under pressure from the conservatives and the agricultural lobby. I cannot understand why we in the Committee on the Environment have agreed to maintain secrecy about soil containing inherited contamination. I hope we shall still be able to correct this tomorrow. It runs counter to transparency and also to the Aarhus Convention.
We also know that climate change and good-quality soil go hand in hand, that soil is an important carbon dioxide pool and is continually losing this ability to bind CO2. Because of the watering down that has happened in the Committee on the Environment, I fear that an ambitious Soil Protection Directive is, unfortunately, impossible. However, we need effective soil protection with a shared timeframe and common criteria.
In short, we need effective, specific goals to put a stop to the deterioration of soils in the European Union. We must not give up on creating something that is legally binding because of this so-called compromise. Only legally binding measures will enable us to set an ambitious soil strategy in motion.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, we have before us a very important and positive directive. I would like to thank the Commissioner, Mr Dimas, who handled this. I say so myself, as a member of a group that often criticises directives and the Commission: this is not the case here.
This directive will be a huge step forward for Europe, both from the point of view of the quality of its policies and its effectiveness. With the completion of the framework directives on the natural elements, the soil will be considered as a key part of the biosphere, a fundamental element of the environmental and climatic balance and not just a platform on which to build.
The soil is living, it absorbs CO2, it produces biomass: it must be safeguarded, it must even be improved, because European soil is particularly polluted. Europe understands this. We had a long and difficult discussion in the Committee, and I would like to thank Cristina Gutiérrez-Cortines for being so passionate about the subject.
However, there is the risk that Parliament will interfere with the Commission's text. I never like to see this happen, I always prefer it when Parliament is more advanced than the Commission. Someone has even recommended that the directive should be rejected, but this would be a serious mistake. Europe must look to the future. The soil beneath us is soil that we all share, it is part of our planet. It is the only soil we have and we must look after it.
on behalf of the IND/DEM Group. - Madam President, I can see some of the logic in EU-level legislation regulating water and air quality. We share these in the EU and, indeed, globally. However, I find the logic fails with the protection of soils. Soils are much less mobile and, other than the setting of reasonable standards of protection, should be the competence of Member States and, within them, the local authorities. Before the EU takes too much control of soils maybe we need to do a bit of soul-searching.
In Ireland, some of the problematic policies in terms of soil degradation have come top-down from Europe. For example, the EU sugar reform removed beet from the wheat rotation. The insertion of beet conditioned the soil and made it more suitable for cereals. Also, the EU forest grants over the years have resulted in unsuitable spruce plantations that, in growth, have made the soil more acidic and, in harvesting, have in some cases compacted the soil, rendering it infertile, whilst in others have loosened it from the hills, from which it has been washed into rivers and lakes.
Soil varies enormously but it should be living and renewing. The EU should ban soil destruction but leave its care and management to the people who understand its composition in each area.
(SK) Before looking at the actual wording of the proposed framework directive on soil protection, we should consider whether EU legislation in this area is actually needed.
The opinion of the Committee on Legal Affairs should be taken into consideration. It clearly rejected the need for soil protection legislation in the EU on the basis that soil does not have any cross-border implications and is therefore a regional issue. Despite the fact that other committees, in their respective opinions, were essentially in favour of EU legislation in this matter, certain factions are somewhat hesitant. For example, the amendment to Article 5 in the opinion of the Committee on Agriculture and Rural Development clearly indicates that the degradation of the soil has local or regional causes and effects and it is therefore essential to adopt national as opposed to European measures. This appears to be in conflict with the remainder of the text, which is clearly in favour of the framework directive. Similar wording can be found in the amendment by the Committee on the Environment, Public Health and Food Safety to Article 2.
On the other hand, it is important to recognise that the degradation of soil, as a non-renewable resource, has significant consequences on other aspects, for which legislation already exists, such as water quality, food safety, climate change, etc. Even if both sides were partly right with regards to the need for a framework directive, I believe that the decision to adopt or reject the European framework will be a political one.
I would like to comment on the change in the character of the report from negative to positive. One example is the replacement of the term 'risk area' with 'priority area'. I believe that for areas where soil degradation needs to be stopped urgently we must use urgent terminology; soil at risk must be indicated with a negative term to underscore the seriousness of the situation.
(CS) Madam President, Commissioner, first of all I would like to thank the rapporteurs for their work on the proposal in question. Unfortunately, however, I must endorse the position of the Committee on Legal Affairs, which calls on the committee responsible to propose rejection of the Commission proposal.
The reasons cited by the committee are valid and remain so in spite of the substantial changes made to the proposal in the last few months. Soil really does not have any cross-border implications and should therefore remain a competence of the Member States. Therefore, despite the positive changes, this proposal continues to represent a breach of the principle of subsidiarity. As far as proportionality is concerned, adopting such legislation could be seen as a waste of resources. Moreover, it is important to remember that within the EU there are many different soil types, which are used in a variety of ways.
It is true that the Directive in question has become what could be described as a flexible framework directive. In addition, as a result of our new philosophy, the Directive is binding as far as the results are concerned, but leaves the decision on the form and method up to the Member States. It is very positive that the existing Member State legislation covering these objectives does not need to be revised. As such, we are genuinely moving towards the principles of subsidiarity and proportionality. A positive side effect of this legislation would be the pressure that would be brought to bear on Member States with inadequate soil protection legislation at present, but I am not sure if this is the best way to put pressure on them. After having weighed up all the pros and cons, I believe that it is not necessary to adopt the proposed directive. The Member States can protect their soil on their own. To conclude, I would like to reiterate the words of the French philosopher who said that if a law is not essential it must not be written.
(DE) Madam President, I am another representative who believes that soil protection is very definitely a task for the European Union, and that the European Parliament should therefore adopt this Framework Directive. Nor, to be honest, do I understand the comments that have been made about how the different soil types in our Member States have not been taken into account. I am going to read this Directive through again and try to see what the other Members are referring to, for I did not notice these inflexible measures and proposals.
I should also like to mention the role of agriculture, for, in my view, the compromise amendment by the various parties is very important. It requires the Member States, when using soil for agricultural purposes, to encourage crops and afforestation methods that could have a beneficial effect on soil organic matter and soil fertility and thus prevent landslides and desertification.
Likewise, agricultural methods that prevent the compaction and erosion of soils should also be supported. We know that very often agriculture causes problems for soil quality, and I believe that this clarification is absolutely vital. I do not believe that the 'support for agriculture, no matter what' formula is sufficient to protect soils at regional, national, or even European level.
- (PL) Madam President, a framework directive on soil protection will in my view be an instrument that promotes the production of foodstuffs and adequate supplies of clean water for subsequent generations of EU citizens.
The soil also performs many other important functions: it is a substrate for human activities, along with towns and infrastructure, and also for nature and valuable landscapes. Protection of the soil is essential for the maintenance of our natural heritage and raw materials.
In view of this situation, a flexible framework directive recognising the principle of subsidiarity will be an instrument that encourages Member States to protect their soils. A directive couched in such terms is binding for Member States in respect of the results that may be achieved in the area of soil protection, but leaves Member States the choice of the forms and methods used to achieve such protection.
The proposals contained in the directive whereby Member States are to draw up lists of contaminated areas, including on a regional scale, to be published and updated every five years, are worthy of note. This is important information for the protection of the life and health of EU citizens.
(FR) Madam President, I would also first like to congratulate our rapporteurs and applaud the difficult job Mrs Gutiérrez has accomplished in producing a result to protect our soil.
Unlike other fellow Members, I believe a more restrictive legislative approach would have provided better protection.
I also think it is a pity that our fellow Members whose countries have stricter regulation than that proposed here are still trying to water down this report with amendments that I would urge you very strongly to reject tomorrow.
Our agricultural and industrial activities and transport plans have drastically affected the quality of our soil. However, this same soil is the foundation of biodiversity and our food. It filters and stores organic matter and minerals, and also helps us to access water. It plays a prominent role in the fight against climate change. Furthermore, faced with growing demand for food and energy production, it is essential that we safeguard and restore the quality of our soil and prevent desertification.
Without legislation at European level, we cannot hope for results.
(NL) Madam President, I am speaking here on behalf of my colleague Mr Blokland.
This debate is a further demonstration that the proposed soil policy is very controversial. Now that there are two proposals - the strategy and the Directive - it seems as though a new branch of environmental policy is being introduced. I say 'seems', as nothing could be further from the truth. Sustainable management of soil use already comes to the fore in 33 European directives, such as the Water Framework Directive. Why, then, are we presenting overlapping legislation, entailing yet more burdens, particularly for Member States that already have a well-functioning soil policy?
I shall be supporting Mr Prodi's Thematic Strategy. In my opinion, Member States who have yet to develop a soil policy must do so on the basis of the strategy. The framework directive, on the other hand, is disproportionate and also, in my view, contravenes the principle of subsidiarity. Unlike air and water, soil does not have a cross-border dimension, and policy is often implemented on a regional or local scale. This is also the reason that I - that is, Mr Blokland - have joined in signing the amendment rejecting the Commission proposal.
Madam President, we are familiar with the idea that a land grab is the unwarranted appropriation of property belonging to another. It seems to me that this soil directive amounts to an unwarranted power grab by Brussels, and of course brings with it an inevitable layer of fresh bureaucracy.
Soil, as has been said in this debate, unlike air and water, does not flow from state to state. It has no cross-border dimension. Thus policy on soil is and should remain a Member State issue.
IPPC, cross-compliance obligations, the Landfill Directive and the Nitrates Directive all give us more than enough EU involvement. Hence I have no apology for favouring total rejection of this power-hungry proposal.
But, if, true to form, the EU nonetheless decides to meddle in this national issue, then one initiative it could consider is to introduce a payment to farmers in return for providing carbon sequestration in soil management and farming practices.
(FR) Madam President, my first thought on this proposal for a directive was to reject the text. I also think that a framework directive was perhaps not an appropriate solution.
Why have another text on the protection of soil when we already have a whole raft of regulations on soil, waste, pesticides and the protection of nature? Within the framework of better lawmaking, I was thinking that we should not appear to be going through the European Commission mill again. I was putting myself in the shoes particularly of the mayors of our municipalities, who would find themselves with another text to dissect.
However, the reality is this: human practices have not respected the soil. We have worn out the soil with intensive production. In addition to this there is climate change and desertification. Our urban planning policies have mineralised the soil, degraded it, and our fellow citizens are now surprised when they experience catastrophic flooding because the soil no longer absorbs the rain. Who has not seen the open wounds in the landscape caused by the quarries that supply us with such valuable materials?
Impoverished, dried out, degraded, polluted and bruised soil - that is what has become of this land, which previous generations spoke about with veneration because the land was everything to them: their work, their food, their life and, for many, their only property. What was once our mother Earth we now regard with suspicion. What will be the consequences of this degradation, this pollution, for our environment and health?
Mrs Gutiérrez has done a remarkable job in trying to find an acceptable approach, in trying to bring closer together those who did not want this directive and those who did. She has listened to Parliament. She has found balanced positions that respect the need for subsidiarity in the choice of methods, because there is enormous disparity between the Member States. The final text has evolved a great deal. It avoids increasing the burden of administrative costs by encouraging us to put right the mistakes of the past, our agricultural, industrial and urban practices that did not respect the soil. This report, completely remodelled by Mrs Gutiérrez, is satisfactory. There is such soil diversity in the European Union that the subsidiarity guarantee is essential, while ensuring the protection and sustainable use of the soil.
(HU) It is our fundamental goal to guarantee a healthy environment for our citizens, and there is stringent Union legislation for most elements of our environment. Soil is the only element of the environment that we have not yet been able to regulate, so there is currently no Union instrument to halt the pollution of soil and the erosion of its quality, even though this causes many tens of millions of euros' worth of damage for all of us.
According to the current legislation, it is only compulsory to act against soil pollution when the pollution enters other elements of the environment: groundwater, fresh water, agricultural products, or when it is too late to act in practice. I would welcome the adoption of this new Directive by the European Union, and I am pleased that a compromise package has been created that is even more acceptable from the perspective of environmental protection.
It is also important from a Hungarian perspective that, as many of us have proposed, the legislation should also deal with tackling soil acidification. This is a serious threat to agricultural production, so it must be fought using Union instruments for this reason too. Recognition of the polluted areas will encourage remediation, so we can prevent the pollution of water tables for drinking water, and naturally the cultivation of polluted plants. Soil regulation is therefore in the interests of farmers.
I therefore hope that certain MEPs from the right, including, surprisingly, some Hungarian MEPs, will not succeed in their endeavour to prevent the creation of a Directive to protect the interests of Hungarian agriculture and the environment. In the spirit of the Directive, the rehabilitation of the polluted or soil-degraded areas uncovered will be a task for the Union, for which resources will need to be found in future Community budgets.
Madam President, this proposal for a directive on soil protection has huge credibility gaps. Firstly, soil contents and qualities in different parts of an individual country vary considerably. How much more variance will there be between the soils of 27 different countries with vastly differing climates? It is absurd to suggest that the EU can introduce a one-size-fits-all directive on soil from the Mediterranean to Scandinavia.
Now a word on behalf of our already hard-pressed farmers, many of whom have written to my constituency office to strongly question the need for a directive on soil protection. They have quite rightly pointed out that they have a vested interest in protecting the soil, because it is their livelihood. They also suggest that it would place another onerous burden upon them because of the failure to give enough recognition to existing national legislation.
The second large credibility gap is provided by the EU's short-sighted open border policy, which has encouraged mass immigration from Eastern Europe to my country. This has generated the need for a correspondingly huge programme of house building on every square inch of land available - some three million new homes by 2020, we are told. Even the green belt is under threat. Burying vast acreages under solid concrete is not my idea of the best way to protect soil.
(NL) Madam President, Commissioner, I support the soil strategy elaborated in the Prodi report, but oppose the Directive on soil. I do so quite clearly on the basis of the principles of subsidiarity and proportionality.
Therefore, I have tabled an amendment rejecting it, but also one opting for another instrument, namely open coordination. The objectives can be achieved in full by this means. After all, it is abundantly clear that this all centres on stimulation, knowledge sharing and monitoring. Everything is possible, including financial support from the Union.
The risk of duplication remains: once again, priority areas are designated, and even the sea bed has been drawn back into the debate. The citizens of my country, the Netherlands, do not understand the reason for unnecessary legislation from above, from European level. As has been said, there are already more than 30 directives concerning soil quality, either directly or indirectly. What is the point of central legislation when a decentralised approach is also possible? Nevertheless, I do appreciate Mrs Gutiérrez-Cortines's attempts to steer the rules more in the direction of subsidiarity.
Finally, I have submitted many more proposals, with 40 signatures: amendments aiming to further increase the emphasis on quality and soil protection and to respond to new challenges such as climate change. No legislation should be adopted at European level, however. I appeal to my fellow Members to support my amendments in this regard.
(NL) Madam President, my thanks to Mrs Gutiérrez-Cortines, but I must say that, unfortunately, we do not agree with her.
There are a great many places in Europe with soil pollution or other soil problems such as erosion. These problems must be solved as quickly as possible. I assume that everyone agrees with this.
The Commission is proposing to solve soil problems at European level - and, as far as I am concerned, there lies the problem. After all, soil problems are often local, and only in specific cases do they have a real cross-border impact.
European cooperation is desirable in the case of soil problems with a cross-border impact, and in that instance solidarity and cooperation are important. In the case of local and national soil problems, however, European policy is completely unnecessary. Many Member States already have a good national policy for solving and preventing soil problems. Their policy offers a level of protection that is at least as high as the one now on the table.
The Directive on soil should take these Member States into consideration - they should be exempt from European obligations - and therefore we plan to vote against this Directive.
Madam President, I came to this debate from the Committee on Agriculture and Rural Development, where we rejected the proposal for a directive. I favour the Prodi strategy with some reservations.
All of us want our soils protected, but I think those of us who are concerned about this directive believe that it is not necessary to do it in this way. Mr van Nistelrooij pointed out a much better way of doing it, through open coordination. The difficulty that I see in terms of soil protection is that we are not doing enough research on how to protect soils and that a great many researchers and advisers in the agricultural area are involved in form filling - forms that are created here in the European Union and which take them from their jobs of being involved with farmers in best practice in terms of soil protection.
It is very difficult for farmers to come to terms with more bureaucracy. They are dealing with this every day, with cross compliance. I believe that soils are being protected through good agricultural practice. It is a Member State issue. I had hoped that the debate here tonight would convince me that we need a directive but so far I have not been convinced of that.
I accept the work done by the rapporteur, and certainly she has taken out a great many of the concerns we would have, but it does leave me wondering why we need this at all. I think that Irish farmers, who are in large measure now worried about the Reform Treaty, will see this as another attempt to stifle them in their everyday activities, unless we can convince them that is not the case.
I repeat the point that my concern is that the research and advisory work is, in fact, almost being destroyed by the levels of bureaucracy that the EU has created. Yes, we need to deal with soils that are contaminated, but we have directives that already do that; they are in place. I am not convinced, from today's debate, that we need such a directive. I will remain open-minded until the end of this debate and see if I am thus convinced, but, so far, I am afraid not. Yes to the strategy, but no to the directive.
(HU) Thank you, Mr President. Firstly, I would like to congratulate Mrs Gutiérrez on having spent a great deal of time and energy compiling a draft text that has actually managed to come for plenary debate and voting despite the resistance that can be experienced in the Parliament.
Today, when the extreme weather conditions caused by climate change and civilisation mean an increasing burden on soil and thereby on the whole living world, this legislation is of particularly great importance. For my part, the Directive is one of the most important statements on the importance of agricultural activity, and the undying merit of the people who work to maintain, protect and improve the soil. Without them, we would not only be deprived of food, but the environment around us would also suffer serious damage.
Sustainable agriculture implemented with knowledge is one of the mainstays of environmental protection. However, one of the most important conditions for this is information. Information about the condition of the soil that is accessible to the public would be one of the fruits of the new legislation, which would finally protect people and farmers instead of polluters.
In my homeland of Hungary, the picture is typically two-fold: on the one hand, there is land of excellent quality and a high degree of legislative protection but, on the other hand, there is industrial pollution caused by forty years of Communism, and cleaning it up will take at least another forty years and EUR 4 billion. Right now we are spending Union money on remedying this, but we would like to speed this process up in future, and this legislation would be a great help.
Finally, ladies and gentlemen, by adopting the Soil Protection Directive we are completing a process in the theological sense too. We have already regulated all the elements that created the world: air, water, fire - meaning energy - and their importance is thoroughly and appropriately protected by the Union, so now it is the turn of the fourth element, earth, thus completing the circle. Thank you very much.
(NL) Mr President, Secretary, I should like to start by expressing my sincere congratulations to our rapporteur, Mrs Gutiérrez-Cortines, and by thanking her for her enormous efforts to strike a balance between supporters and opponents of this Directive, in what is after all a very difficult dossier.
Personally, I am firmly convinced that a European Directive on soil protection is necessary, for various reasons. I hope that there is still a chance of my convincing Mrs McGuinness.
Some MEPs reject the framework directive because their country already has far-reaching legislation on soil. My region - Flanders - has also been conducting a progressive soil policy for some years. For example, a system of compulsory soil certificates in the case of property transfers - even now inconceivable in many Member States - has been in place for a long time.
I should like to turn the reasoning of these Members around. This flexible Directive not only provides a framework for those Member States that do not yet have a soil policy but is also clearly capable of preventing the undermining of the competitive position of the countries and regions that are already making an effort. For this reason, it is very important that all Member States take the measures presented in the report.
There is certainly a cross-border impact in a great many places: for example, erosion in Flanders could generate sludge in the Netherlands and vice versa. The Directive also provides a coherent framework for existing legislation on soil protection.
I could give more reasons but, because of time constraints, I shall conclude by saying that the report under discussion today fills all the aforementioned needs much better than the original Commission proposal. I myself have also tabled many amendments and am very pleased with the result.
The proposal provides the Member States with sufficient elbow room, creates no additional administrative burdens or duplication, and also explicitly recognises the role of regional authorities. I therefore hope for strong support from my fellow Members in tomorrow's vote.
Mr President, may I first of all congratulate Mrs Gutiérrez-Cortines. I think she has done an absolutely fantastic job on a report which is not needed or wanted by most of us and, Commissioner Dimas, in my opinion brings this House and the Commission into total disrepute. You are bringing out legislation which is totally and utterly unnecessary.
What you should be doing is enforcing the legislation that we have. The Commission usually fails totally in enforcing legislation which is already there. I can give you a number of cases, but I do not wish to do it just now. If I were to look, for example, at your colleague, Mr Kyprianou: we have just had yet another outbreak of foot-and-mouth in the United Kingdom; we have got bluetongue; today it was announced that we have avian flu. He promised to stop all this. He was going to do everything to stop it. I believed him. I believe the Commission when it says something, and yet what happens is that it does not enforce the legislation that is in place to stop these sorts of things coming in. I call on this House to totally reject this piece of legislation.
I think Mrs Gutiérrez-Cortines has done an absolutely fantastic job and I will support her totally if this House decides not to reject it, but I shall briefly mention something that Mrs Scheele and Mrs Corbey said on erosion. I totally agree with them. Erosion is a big problem, but not necessarily in the European Union. It is a problem where we have deforestation, and that is something that we could do something about.
I thought Mr Allister's points were absolutely correct. I think the Commission is failing us. It fails to enforce regulations.
I will leave you with one last thought. As a farmer, the soil is my life. I will protect it to the very best of my ability. Do not put more legislation in place. Allow me to get on with protecting the soil, which provides the food, which provides the income for the people who live in the rural communities.
(DE) Mr President, Commissioner, ladies and gentlemen, what the Commission states - that soil is the crucial basis for the long-term, sustainable production of food, feed and biomass - is true.
It is also true that we cannot be satisfied with the state of the soils in the European Union, but to draw from that the conclusion that we need a directive at European level is to head off in the wrong direction. Why is that? We are not taking account of the fact that there are already numerous regulations within the European Union that apply to soil and that we could use effectively. Examples are the Habitats Directive, the Directive on integrated pollution prevention and control, the Water Framework Directive, the Groundwater Directive, and the rules on cross-compliance: with these, we can have a financial influence on the improvement of the situation in individual countries. These are all existing measures, and if we add the Soil Protection Directive to them it will create regulatory duplication - parallel legislation - that really only creates more bureaucracy.
We say we want to reduce bureaucracy by 25% by 2010, but this will only achieve the very opposite! It will achieve a 25% increase. In the Treaty, we undertook to regulate locally the things that could best be regulated at that level, and that is what we must do, and we must accelerate this. The claim that the deterioration of soil is causing climate change is, however, unacceptable. Scientists are unanimous that this deterioration is a result of climate change, and not the reason for it.
The rapporteur has certainly put a lot of work into this, but when we see that rules that are implemented by other directives have priority, that is unacceptable: we do not have top-priority directives and then lower-priority directives.
If we really want to achieve something, let us stick to the method of open coordination, transferring expertise from country to country. That is the right approach and it will surely bring a result. This Directive, on the other hand, brings only bureaucracy and confusing legislation.
(DE) Mr President, where is the added value? Where is the justification for European regulations on soil protection? The Commission's arguments concerning cross-border effects are rather artificial - at least from the ecological point of view. Nor can I accept the argument that the internal market is distorted by different national soil protection legislation. If the Commission really meant that, it would not present us with a framework directive, which accords the Member States the greatest possible self-determination in the definition of goals for soil protection. That would increase the differences in soil protection legislation more than it would even them out. Does not this approach reveal that the Commission is unsure as to how it should proceed in terms of subsidiarity when it comes to legislation for soil in specific locations? In such a case, where we all wish for better soil protection, but national legislation differs, should we not first use the instrument of open coordination? I believe so.
The Framework Directive takes the second step before the first. We are missing out on the opportunity for countries without legislation to learn from countries with excellent soil-protection practices. We shall also experience bureaucracy, particularly in those countries that already have tough legislation. Why should they have to examine their entire country and define risk areas, even though they already have exemplary legislation? We do not need this bureaucracy, nor do we need the gilt-edged soil-protection system that Europe is now demanding from us.
In closing, a comment on the argument that Parliament itself asked for this Directive years ago. Yes, that was the case five years and more ago. However, in the meantime we have had experience of the Habitats Directive, the Directive on integrated pollution prevention and control, the Water Framework Directive and many more. As well, unlike the Commissioners, we are held accountable locally. Therefore we do not hold fast to five-year and ten-year plans when businesses and local authorities on the ground are telling us that it is too much of a good thing. I acknowledge the efforts of the rapporteur to make the Directive less stringent, but bureaucracy is best avoided at source. We still have the opportunity to do that by rejecting the Directive.
I hope that we give the Council a strong signal that it cannot expect its nations to accept this wave of bureaucracy.
Member of the Commission. - Mr President, first of all I would like to thank the speakers in this debate for their positive contributions and I would like to outline the Commission's view on a number of key issues raised by Parliament.
Let me state that the Commission will follow the development of its proposal in the Council and in Parliament and consider its position under the light of these developments.
I will start with those aspects of the thematic strategy which appear in the report of the Committee on the Environment and which are not covered in the directive.
I welcome the support given in the report to tackling soil protection at a European level and the crucial links between soil protection and any strategy to combat climate change, biodiversity loss and desertification.
I also agree on the fact of reviewing existing environmental legislation to fully exploit and further strengthen the potential synergies with soil protection.
Finally, the resolution you have approved proposes a number of recommendations as regards a new directive on biowaste and a communication on desertification.
The Commission will take these recommendations into account when developing further measures implementing the thematic strategy.
Let me now turn to the soil framework directive and outline the Commission's current thinking regarding the issues raised.
Many of the amendments proposed by the Committee on the Environment provide useful clarifications to the proposal. I am referring in particular to a better clarification of the objective of the legislation and the role played by soil functions in ensuring sustainable use of soil in Article 1, pursuant to Amendment 36. In addition, elements such as the introduction of voluntary codes of good practice or of a non-binding annex on possible measures to combat soil degradation can be supported in Articles 4 and 8, pursuant in part to Amendments 58 and 65.
The addition of acidification to the list of soil degradation processes that need to be tackled in order to consider the different soil conditions that apply in some new Member States. The Commission also considers the clarification introduced in the provision dealing with the identification of contaminated sites in Article 10, pursuant to Amendment 74, as an improvement to the text.
However, there are also a number of amendments which raise concerns for the Commission. Firstly, Amendment 38 on Article 1, to make the soil framework directive subsidiary to other European Union legislation so that soil protection provisions contained in other Community legislation would take precedence over the provisions of this directive.
Secondly, it is clear that there must be a date by which the programmes of measures for tackling agricultural threats should be drawn up.
Thirdly, some amendments, such as Amendment 77 concerning Article 12, eliminate the provisions concerning the information on soil contamination to be provided for certain land transactions.
The soil status report is a very important part of the Commission's proposal. It will increase the level of transparency in land transactions, assist the competent authorities in identifying contaminated sites and speed up the establishment of the inventory. The costs involved in producing this report are negligible compared to the amounts of land transactions of such industrial sites.
I would like to emphasise the importance of keeping a common list of activities in Annex 2. This annex is of fundamental importance if a meaningful, enforceable, systematic and cost-effective inventory of contaminated sites is to be achieved.
Many Member States and regions already use a very similar list to carry out their investigations. It is very important to have a common list to ensure harmonised implementation and to avoid a distortion of the internal market for the different sectors.
Thus we will provide investors, economic operators, public authorities and society at large with legal certainty and a common ground to assess the progress in identifying contaminated sites.
I shall provide a complete list of the Commission's current position on the amendments to Parliament's secretariat. As I have already mentioned, I can assure you that the Commission will follow the development of its proposal in the Council and Parliament and consider its position in this light.
Once again I would like to thank the rapporteurs for their efforts.
Commission's position on amendments by Parliament
Gutiérrez-Cortines report
The Commission will follow the development of its proposal in the Council and in the Parliament and consider its position in the light of this development. The Commission's current position on the proposed amendments is that there are 50 amendments which the Commission can accept fully, in part, or in principle.
These are amendments: 1, 7, 12, 13, 15, 20, 22, 30, 36, 41, 42, 45, 47, 49, 53, 55, 58, 59, 61, 62, 63, 64, 65, 69, 73, 74, 79, 80, 83, 86, 89, 90, 92, 96, 98, 99, 103, 104, 108, 115, 117, 137, 142, 143, 144, 145, 146, 147, 148 and 150.
It cannot accept 111 amendments: 2, 3, 4, 5, 6, 8, 9, 10, 11, 14, 16, 17, 18, 19, 21, 23, 24, 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, 37, 38, 39, 40, 43, 44, 46, 48, 50, 51, 52, 54, 56, 57, 60, 66, 67, 68, 70, 71, 72, 75, 76, 77, 78, 81, 82, 84, 85, 87, 88, 91, 93, 94, 95, 96, 97, 100, 101, 102, 105, 106, 107, 109, 110, 111, 112, 113, 114, 116, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 138, 139, 140, 141, 149, 151.
The debate is closed.
The vote on the Gutiérrez-Cortines report will take place on Wednesday at 12 noon and the vote on the Prodi report on Tuesday at 11.30 a.m.
Written statements (Article 142)
in writing. - (DE) In the light of the recent agreement on the Reform Treaty, the European Parliament, and with it the whole EU, must support and strengthen this renewed confirmation of a spirit of closeness to citizens and of the protection of subsidiarity, starting with the current initiatives.
The present proposal on the Soil Protection Framework Directive does not do justice to this intention. The bureaucracy required in connection with it bears no relation to the actual usefulness of the Directive, and there is no way it can be justified to the citizens of Europe. Quite the contrary, it runs counter to the decision of the European Council to reduce bureaucracy at EU level by 25% by 2012. Soil is first and foremost a local resource.
Effective soil protection must, therefore, be carried out at the most suitable levels - at the regional or local level. Only at these levels can the very wide range of soil characteristics be dealt with comprehensively. Despite the extensive improvements made by the rapporteur, I reject this proposal, because it infringes the principle of subsidiarity. Some Member States already have extremely good regulations, which could even be weakened by this Directive. If necessary, the open-coordination method could provide a solution.
- (PL) Soil degradation is a fact. One factor causing of this state of affairs is ... the common agricultural policy. Self-sufficiency in foodstuffs has been achieved at the cost of the intensification of agriculture and degradation of the soil.
An increase in economic efficiency leads to the elimination of small and medium-sized farmers, the vast majority of whom are more environmentally friendly than large profit-oriented agricultural businesses. This is the final call to slow down the process of abandoning farming and return to a rational and balanced agricultural model that protects the soil. The current distribution of agricultural subsidies is, however, in conflict with this model. Subsidies are directed above all to agricultural concerns and large intensive farms - 1.39% of beneficiaries receive almost 30% of subsidies!
The CAP must be amended. Its main aim should be the production of healthy foods, not increased competitiveness. Good soil should be a key element in this new policy. That is why I support all actions that serve to protect the soil and restore its fertility.
Let us not compete with products originating from monocultures and intensive livestock rearing. Let us say NO to cheap meat crammed with hormones. Let us not compete with fruit that has little nutritional value, with cheap, low-quality wine or with GM foods, whose consequences we still know little about.
The European agricultural model should genuinely make us stand out in the world and be an example to it.